Title: To Thomas Jefferson from "A Lover of his Country," 10 March 1802
From: “A Lover of his Country”
To: Jefferson, Thomas


            Sir
              Petersburg Va. March 10th. 1802
            Excuse the Boldness of a Youth, who dares to write to the Chief Magistrate of his Country in the manner in which every Lover of America ought. Excuse me when I tell you I never had a good Opinion of You before I saw your inaugural Speech, then I entertained the most sanguine expectations, I should by your Means see this Country rise higher in Distinction & see you honoured, revered and beloved by all people; but alas! how are my Hopes blasted? the federal Republicans are exasperated at some part of your Behaviour, in the first place for turning all the Officers out of Place and appointing new Ones, a thing which you yourself blamed in Mr. Adams, secondly by giving One Man more than one lucrative Office, for Instance the Collector of New Haven Port, which you likewise censured in Mr. Adams, and numberless other Things which hurt the Feelings of every good Man and degrades the Character of America  All these Harms I could have supported without murmuring, had not the Constitution which was framed by our forefathers, and which was acknowledged by all Nations to be one of the best in the Known World; I say had not that Constitution been destroyed by a herd of Fiends, (a Title which is almost to good for the Wretches) who have nothing in View but their own private Interest and the total Abolition of our Liberty.  I endeavour to banish Fear, but I do fear, that, Alas! other Nations seeing our own Countrymen destroying our Liberty, will join with them and utterly abolish the small Spark of Religion & Liberty, which is still remaining.
            By the God that made us, by every thing that is holy I beseech You, to endeavour to put a Stop to these proceedings, consider that people who have some Regard for Religion, Liberty and good Order, cannot and will not be content with Proceedings—every Step of which seems to confirm our Belief that We are soon to be Slaves, and despised by all. Once more I say, pity the Weakness of a Youth of fifteen, do not take what I have said as an Insult, but as the weak endeavours of a person, who has the Interest of his Country at Heart.
            I suppose you will not do it, but I beseech you, intreat You to let All know by Letter or let the public know what is your opinion with Regard to the State of the United States of America.
            With Respect yr. obt. Sert. &c.
            A Lover of his Country
            
              NB. If you do write to Me direct your Le[tter] to A.B. Petersburg Virginia
            
          